Title: From John Adams to Benjamin Waterhouse, 10 January 1810
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy January 10 1810

I thank you for your favour of Decr 25 And the Extracts inclosed. I regret the loss of your Visit and wish for that to come. The sooner the better.
your entertaining account of the Solemnities of the day at Plymouth interested me very much. Every Thing was in the Spirit of the Times. Beaumarchais in his Figarro Says
Tout finit d’un Chanson.
your Dialogue with a Lady was remarkable. I Should have no Scruple to return “her Love.” For it is very certain I can never cease to love her, let her treat me with ever So much Injustice or Cruelty. I have long since found by Experience that when I have once conceived a real Friendship for another I can never loose it all.
I am one of “those Respectable People” who read the Chronicle. I have always read all Sides. The Country Physician has pleased me much. So has the Military Countryman. I am of their Sect, for the present but if they change their Principles and System as much as Some other denominations have done, I Shall not hold myself obliged to change with them.
The Extracts from your Journal I Should think those Parts I mean which relate to Searle and another I Should advise to be reserved from the Publick for the present.
My Compliments to your Nurse. Mine Sends hers to you and yours. Pray do not let me wait very long for the Pleasure of your Company for a Night and a Day if I you can Spare it, to your Steady / Friend

John Adams